                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                           NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         NARIMAN NAGHIBOLASHRAFI, et al.,                  Case No. 19-cv-06602-NC
                                  11
                                                      Plaintiffs,                          JUDGMENT
Northern District of California




                                  12
 United States District Court




                                                v.
                                  13
                                         MICHAEL R. POMPEO, et al.,
                                  14
                                                      Defendants.
                                  15
                                  16
                                  17         In accordance with the Court’s March 18, 2020, order granting Defendants Michael
                                  18   R. Pompeo, the United States Department of State, Christopher A. Wray, and the Federal
                                  19   Bureau of Investigation’s motion to dismiss, judgment is entered in favor of Defendants as
                                  20   to all claims in plaintiffs Nariman Naghibolashrafi and Bahareh Hosseini’s complaint. The
                                  21   Clerk is directed to close Case No. 19-cv-06602-NC.
                                  22         IT IS SO ORDERED.
                                  23
                                  24   Dated: March 18, 2020                    _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  25                                                  United States Magistrate Judge
                                  26
                                  27
                                  28
